PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/976,408
Filing Date: 21 Dec 2015
Appellant(s): HAN et al.



__________________
Jay P. Beale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/27/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5, 7, 10-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent Application Publication No. 2015/064460) in view of Attarwala et al. (U.S. Patent Application Publication No. 2009/0298969) as evidenced by Park et al. (US 2019/0264077).
Regarding claims 1, 5, 7, and 18, Matsumoto et al. teaches an adhesive film (See Abstract) including a hydroxyl group-containing (meth)acrylic copolymer (paragraph [0041]), the adhesive film inherently being formed from an adhesive composition, the adhesive composition comprising: a monomer mixture including a hydroxyl group-containing (meth)acrylate (paragraph [0045]) and a comonomer (paragraph [0042]), the monomer mixture from which the hydroxyl group-containing (meth)acrylic copolymer is polymerized includes 1 to 25 wt% of the hydroxyl group- containing (meth)acrylate (paragraph [0049]) which overlaps the claimed range of about 5 wt% to about 40 wt% and 60% by weight or more (paragraph [0043]) which overlaps the claimed range of about 60 wt% to about 95 wt% of the comonomer, wherein the adhesive film has a glass transition temperature of -55oC or lower (paragraph [0041]) which overlaps the claimed range of about -100oC to about -30oC and has a thickness of 5 to 50 µm (paragraph [0106]), which overlaps the claimed range of about 10 µm to about 2 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges 
Matsumoto et al. fails to teach nanoparticles.
However, Attarwala et al. teaches an acrylate composition comprising nanoparticles dispersed in a methacrylate matrix (See Title, paragraph [0012]), an average particle diameter of about 3 nm to about 500 nm (paragraph [0017]) which overlaps the claimed range of about 5 nm to about 400 nm, wherein the nanoparticles are present in an amount of about 5 to about 50% by weight (paragraph [0035]), which overlaps the claimed range of about 0.1 parts by weight to about 20 parts by weight based on 100 parts by weight of the monomer mixture. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles, including amount as presently claimed, in Matsumoto et al. in order to improve properties such as toughness (Attarwala et al., paragraphs [0007] and [0015]).
Given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to that presently claimed, it is clear that the adhesive film would inherently have the index of refraction, haze and storage modulus values as presently claimed, absent evidence to the contrary.
Regarding claim 3, given that Matsumoto et al. in view of Attarwala et al. teaches (meth)acrylic copolymer containing hydroxyl group, identical to those presently claimed, it is clear that the hydroxyl group containing (meth)acrylic copolymer intrinsically has a glass transition temperature as presently claimed, absent evidence to the contrary. As evidence to support this position, Park et al. discloses that 4-hydroxybutyl acrylate (HBA) has a glass transition temperature of -80oC (See page 11, Table 1).
Regarding claim 10, Matsumoto et al. teaches wherein the adhesive composition further includes at least one of an initiator and a crosslinking agent (paragraphs [0099] and [0066]).  
Regarding claim 11, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has a haze value as presently claimed, absent evidence to the contrary.
Regarding claim 12, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has an average slope as presently claimed, absent evidence to the contrary.
Regarding claims 14 and 15, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has T-peel strengths as presently claimed, absent evidence to the contrary.
Regarding claim 16, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, 
Regarding claim 17, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has a bubble generation area as presently claimed, absent evidence to the contrary.
Claims 1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 14/973,312. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1, 5 and 16-17, copending claims 1-2 are substantially identical to those recited, aside from the glass transition, haze and storage modulus recited in claim 1 of the present claims. However, given that the adhesive film of the copending is identical to that of the present claims, it is clear that the adhesive film of present claims inherently possess these values. 
Regarding present claims 1, 5, 7-11, and 14-15, copending claims 3 and 5-18 are substantially identical to those recited, aside from the haze recited in claim 1 of the present claims. However, given that the adhesive film of the copending is identical to that of the present claims, it is clear that the adhesive film of present claims inherently possess the haze value. 
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Regarding present claim 3, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0063] of 14/973,312 that the hydroxyl group-containing (meth)acrylate has a glass transition temperature (Tg) of about -80oC. to about -20 oC. Therefore, it would have been obvious to choose a glass transition temperature, including that presently claimed, for the hydroxyl group-containing (meth)acrylate in 14/973,312.
Regarding present claim 12, although there is no explicit disclosure in 14/973,312 of ratio of an average slope, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed average slope in 14/973,312.
Claims 1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 15/198,977. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1, 5, 7, and 11, and copending claims 1-10 are substantially identical to those recited. Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present 
Regarding the weight ratio of the core to the shell and materials thereof, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0057], [0063] and [0064] of 15/198,977 that discloses wherein the nanoparticles are core-shell particles, wherein the core and the shell may be present in a weight ratio of about 1:1 to about 9:1, which overlaps the claimed range, wherein the core includes at least one of a polyalkyl (meth)acrylate and a polysiloxane, and the shell includes a polyalkyl (meth)acrylate. Therefore, it would have been obvious to use a core-shell particle for the nanoparticles in 15/198,977.
Regarding claims 3 and 12, 14-17, although there is no explicit disclosure in 15/198,977 of the claimed properties, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed properties in 15/198,977.
Claims 1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 15/539,104. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1, 3, 5, 7, 10-12, and 14-17 and copending claims 9-23 are substantially identical to those recited. Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Although there is no explicit disclosure in 15/539,104 of the claimed properties, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed properties in 15/539,104.
(2) Response to Argument
On page 8, under section G.1.a., appellant cites Ex parte Vigano and argues that “where, as here, the missing claim limitations are properties of the whole, inherency cannot be shown as to the missing claim limitations.”
However, in the instant case, the basis for inherency is not based on “the mere fact that a certain thing may result from a given set of circumstances” but rather, based on the fact that the prior art references explicitly meet all the claimed components. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components, including the specific types and amounts of each of the hydroxyl group-containing (meth)acrylate, comonomer, and 
With respect to Ex parte Vigano, firstly, it is not clear why appellants are relying on the Ex parte Vigano decision given that it is non-precedential. Secondly, it appears that that the inherency rejection in Ex parte Vigano was deficient because it failed to address certain aspects of the inventive composition in the obviousness rejection, not because it is impossible to ever rely on inherency in a 103 rejection. Specifically, the Board in Ex parte Vigano notes that the examiner had failed to account for a difference in the type of mLLDPE in the prior art compared to that of the invention in Ex parte Vigano (see appeal decision, page 5). Also, the Board in Ex parte Vigano did not think that the references were obvious to combine (page 6 of the decision). Therefore, the Board is discussing how aspects of the invention in Ex parte Vigano were not addressed in the prior art and were therefore unknown in the prior art. Thus, by saying that inherency cannot be based on the unknown, the Board is saying that inherency cannot be supported by a combination of references that fails to teach one of the inventive aspects that is required to achieve the claimed properties. In the present case, however, the examiner has met all Ex parte Vigano decision is not applicable to the present case.
On pages 8-9, under section G.1.b., Appellant argues that neither Matsumoto nor Attarwala teach an identical composition and thus, there cannot "inherently" teach the missing claim limitations. 
However, in response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is not based on anticipation but rather obviousness under 35 USC 103. Further, it is the combination of cited references that meet the adhesive film as presently claimed.	 The fact remains that the modified adhesive film is identical in all apparent ways to the claimed invention and thus would result in the same claimed properties, absent evidence to the contrary. Hence, in the instant case, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group, comonomer, and nanoparticles and amounts of each, identical to that presently claimed, the adhesive film would inherently possess the index of refraction, haze and storage modulus values as presently claimed, absent evidence to the contrary.
Further, with respect to inherency, attention is directed to MPEP 2112 [R-3] which states that "[T]he express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995)". Further attention is directed 
Additionally, it is not clear how an obvious, proper combination of references to one of ordinary skill in the art would be rendered patentable simply by the inclusion of inherent properties of the combination.
Appellant additionally argues that it has already been established in this application that the presence or absence of the nanoparticles and the particular nanoparticles used act to, in concert with the monomer mixture, influence the various characteristics of the adhesive film as a whole and points to the Declaration filed 10/26/18 and Supplementary Comparative Example 1 (which lacked the nanoparticles of the claimed adhesive film).
However, firstly, the combination of prior art teaches the claimed adhesive film, including the nanoparticles. It is noted that while the particular type of nanoparticle is not claimed, Matsumoto in view of Attarwala nevertheless teaches the specific type of nanoparticle 
Appellant argues this is further evidenced by a comparison of Example 4 to Comparative Example 1 in Table 1 of the specification, which comparison demonstrates that the haze value of Comparative Example 1 fails to meet the limitations of claim 1. Example 4 and Comparative Example 1 differ only in the choice of nanoparticles used.
However, with respect to inherency of the claimed properties, one would not expect Comparative Example 1 which uses nanoparticles outside the scope of the present invention to meet the claimed properties. This is different than the present rejection of record where the prior art specifically Attarwala discloses nanoparticles identical to the present invention (See paragraphs [0008], [0023] and [0028] of Attarwala which discloses nanoparticle having core-shell structure comprising a core of polybutyl acrylate and a shell of polymethylmethacrylate and is the same type of nanoparticle (b1) as used in appellant’s Example 4). Further, appellant points to the examples to attempt to establish that the type of nanoparticles influences characteristics of the adhesive film. However, the claims only broadly recite “nanoparticles” while the examples utilize specific types of nanoparticles and therefore the data is not persuasive. In order for the data to properly demonstrate the choice of nanoparticles influences the haze, the data must be commensurate in scope with the scope of the present claim (See MPEP 716.02(d)). Specifically, the data is not commensurate in scope with the scope of the present claim given that the data uses one specific type of hydroxyl group-containing (meth)acrylate, i.e. 4-hydroxybutyl acrylate while the claims 
On page 10, Appellant argues that “the evidence demonstrates conclusively there is no basis for the Examiner's contention that adding the nanoparticles as disclosed in Attarwala '969 to an adhesive film as disclosed in Matsumoto '460 would provide an adhesive film meeting all of the limitations recited in claim 1.”
However, the data is not persuasive for the reasons set forth above.	Further, as stated in the rejection of record, there is a basis to combine the references given that both Matsumoto and Attarwala disclose adhesive films comprising acrylate and Attarwala provides proper motivation to use its nanoparticles in an adhesive acrylate composition which is the same type of adhesive as disclosed by Matsumoto.
Further, while the cited prior art does not explicitly disclose the “various characteristics” that appellant has found, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given the data is not persuasive as set forth above, such characteristics would necessarily result from the combination of Matsumoto and Attarwala which discloses adhesive film as presently claimed.
On pages 10-11, under section G.1.c., Appellant argues that although the haze limitation may be considered to be a functional limitation that is amenable to being shown by an inherent teaching, it is incumbent on the Examiner to explain how the "prior art structure inherently possesses the functionally defined limitations." However, the rejections of record are devoid of any technical reasoning by the Examiner as to how the combination of Matsumoto '460 and Attarwala '969 (i.e., the carrier film of Matsumoto '460, modified to include the nanoparticles disclosed in Attarwala '969) would inherently possess, e.g., the haze as recited in claim 1.
However, the rejections of record did set forth technical reasoning as to how the property of haze would be met, namely, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to that presently claimed, it is clear that the adhesive film would inherently have the claimed properties, including haze, absent evidence to the contrary (See paragraph 6 above).
Further, given that the hydroxyl group-containing (meth)acrylate and a comonomer disclosed by Matsumoto et al. are identical to those used in the present invention (See paragraphs [0042] and [0045] of Matsumoto and paragraphs [0056] and [0060] of the present invention) and further have the same amounts as presently claimed, and given that the nanoparticles of 
The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed ingredients and claimed amounts.  Therefore, the claimed properties would be inherently be capable of being achieved by the adhesive film disclosed by the reference (See MPEP § 2112.01). If it is the appellant's position that this would not be the case: (1) evidence would need to be provided to support the appellant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts. It is significant to note that the present claims are open to any type of nanoparticle. Attarwala does not disclose “any nanoparticle”, but rather nanoparticles identical to those used in the present invention, therefore, providing further basis for the examiner’s inherency position. Further, in the instance that the claimed properties would not be inherently 
Furthermore, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the appellant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to appellant to show that they are not.
Appellant also argues that the cited references contain no teachings whatsoever as to haze.
However, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that the combination of references teach all of the claimed components, including and amounts of types of monomers and nanoparticles, the adhesive film would intrinsically possess the claimed haze, absent evidence to the contrary.
Appellant argues that the Examiner has improperly dismissed the evidence discussed above as being insufficient and the evidence of record is more than sufficient to demonstrate the failure of the cited references to inherently meet the missing limitations in claim 1.
However, the examiner has not improperly dismissed the evidence given that the examiner has carefully considered the evidence provided by appellant. However, such evidence has found to be unpersuasive for the reasons set forth above. 
On page 12, Appellant argues that “it is apparent that the Examiner is, inexplicably, interpreting appellant's arguments as being directed to surprising and unexpected results, i.e.., to rebut a prima facie finding of obviousness. However, the arguments above, and the arguments presented to the Examiner several times over, are that inherency of the missing limitations has not been shown, and that a prima facie case of obviousness has not been made out.”
However, the examiner stated the data was not commensurate in scope in response to appellant’s argument that the difference between comparative example 1 and example 4 was only the type of nanoparticle. Based on this argument, it appears appellant was trying to establish criticality for the type of nanoparticle used. It is noted that Attarwala discloses type of nanoparticle identical to those used in the present invention, therefore, Matsumoto in view of Attarwala would meet the claimed properties. If it was appellant’s position that the data shows comparative example 1 does not inherently possess the claimed properties, one of ordinary skill in the art would not expect comparative example 1 to have the claimed properties since it uses different types of nanoparticles than those used in the present invention. In the prior art rejection of record, Attarwala does use the identical type of nanoparticle used in the inventive example (See paragraphs [0008], [0023] and [0028] of Attarwala which discloses nanoparticle having core-shell structure comprising a core of polybutyl acrylate and a shell of polymethylmethacrylate and is the same type of nanoparticle (b1) used in appellant’s Example 4). Therefore, it would be expected for the prior art to inherently have the claimed properties.
Further, the claims only broadly recite “nanoparticles” while the examples utilize specific types of nanoparticles and therefore are not persuasive. In order for the data to properly demonstrate the choice of nanoparticles influences the haze, the data must be commensurate in scope with the scope of the present claim.
Appellant further argues that the Examiner's remark that the evidence is not "commensurate in scope" with the claims is nonsensical, in that the language in claim 1 relating to, e.g., haze and storage modulus, serves to limit the claims. In other words, the Examiner treats "the glass transition, haze and storage modulus recited in claim 1" as mere superfluous language that necessarily follows from any adhesive film meeting the rest of the limitations recited in claim 1.
However, it is not the examiner’s position that the limitations regarding glass transition, haze and storage modulus are “mere superfluous language that necessarily follows from any adhesive film”, but rather these properties would necessarily be present in an adhesive composition meeting all the limitations in present claim 1. If it is appellant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the appellant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to appellant to show that they are not. 
It is not clear how an obvious, proper combination of references to one of ordinary skill in the art would be rendered patentable simply by the inclusion of inherent properties of the combination.
On page 13, under section H., Appellant argues that the obviousness-type double patenting rejections should be reversed on the same basis as above for the prior art-based obviousness rejection, as the Examiner improperly asserts inherency in the same manner discussed in detail above.
However, the double patenting rejections are maintained for the same reasons as the prior art rejections of record as set forth above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787    


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.